            Case 1:20-bk-11435-MB    Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26
                             UNITED STATES DEPARTMENT OF JUSTICE
                                                                                                                                Desc
                                      Main Document    Page 1 of 27
                                      OFFICE OF THE UNITED STATES TRUSTEE
                                        CENTRAL DISTRICT OF CALIFORNIA

In Re:                                                          CHAPTER 11 (BUSINESS)
Glostation USA, Inc.
                                                                Case Number:                       1:20-bk-11435-MB
                                                                Operating Report Number:                                     3
                                                 Debtor(s).     For the Month Ending:                                31-Oct-20

                                       I. CASH RECEIPTS AND DISBURSEMENTS
                                              A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                             $              428,235.30

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                  $              323,171.89
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                               $              105,063.41

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
                          Book Transfer Credit From
   Other (Specify)        Account Ending 9840                    $                     50,000.00
                          Book Transfer Credit From
   Other (Specify)        Account Ending 2977                    $                   90,000.000
   Other (Specify)        Guideline test transactions            $                         1.56
   Other (Specify)
   Other (Specify)
   **Other (Specify)

   TOTAL RECEIPTS THIS PERIOD:                                                                      $              140,001.56

5. BALANCE:                                                                                         $              245,064.97

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2) $                                    65,000.00
   Disbursements (from page 2)                   $                                   126,050.36

   TOTAL DISBURSEMENTS THIS PERIOD:***                                                              $              191,050.36

7. ENDING BALANCE:                                                                                  $               54,014.61

8. General Account Number(s):                                   xxxxxx5632
                                                                Silicon Valley Bank
   Depository Name & Location:                                  3003 Tasman Drive
                                                                Santa Clara, CA 95054


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit
specifying what was sold, to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.


                                                                 Page 1 of 16
         Case 1:20-bk-11435-MB  Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26
              TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD
                                                                                                          Desc
                                 Main Document    Page 2 of 27
  Date        Check    Payee or DIP                                        *Amount      **Amount
mm/dd/yyyy    Number     account                  Purpose                 Transfered    Disbursed    Amount
                                      Wire Out
                                      201001L1B77D1C00212820202
                                      7509384;BNF SulmeyerKupetz
  10/1/2020    12087                  Truste Account; Glostation                         18,667.00     18,667.00
                                      Book Transfer Debit to Account
  10/6/2020 9079521                   Ending 7546                           50,000.00                  50,000.00
                                      Book Transfer Debit to Account
  10/6/2020 9079522                   Ending 7778                           10,000.00                  10,000.00
                                      Book Transfer Debit to Account
  10/6/2020 9080291                   Ending 5670                            5,000.00                   5,000.00
                                      Wire Out
                                      201008L1B77D1C00072920202
                                      8203411;BNF SulmeyerKupetz
  10/8/2020     4859                  Trust Account;OBI Glostation                       18,667.00     18,667.00
                                      Rippling Gsuite_RES
                                      0MEGKKV3W49PK80
 10/13/2020      127                  Glostation USA, Inc.                                1,116.00      1,116.00
                                      Rippling Bill
                                      PEBRJVXKXOKJVBD
 10/13/2020      147                  Glostation USA, INC                                 1,147.20      1,147.20
                                      Kaiser Group Due Telephone
                                      043000099632796
 10/14/2020    92745                  1400310000033694290846                                881.46       881.46
                                      WIRE OUT
                                      201015L1B77D1C00158720202
                                      8907775;BNF
                                      SULMEYERKUPETZ TRUST
 10/15/2020    10965                  ACCOUNT;OBI GLOSTATION                             18,667.00     18,667.00
                                      SSBTRUSTOPS P/R Contr
 10/16/2020    47422                  Glostation USA Inc                                  1,030.78      1,030.78
                                      Quarterly Fee Payment 0000
 10/19/2020    54629                  Glostation USA INC.                                   650.00       650.00
                                      Quarterly Fee Payment 0000
 10/19/2020    54628                  Glostation USA INC.                                 5,525.00      5,525.00
                                      SSBTRUSTOPS P/R Contr
 10/20/2020    30631                  GLOSTATION USA I                                    1,233.86      1,233.86
                                      Guideline Retire AMTS:95,61 ST-
                                      B2K5Y3S3V0S2 Glostation USA
 10/21/2020    29623                  INC                                                     1.56            1.56
                                      Cloudinary INC. Busbillpay
 10/21/2020     1769                  Tran#5 Sandbox VR, Inc.                             1,500.00      1,500.00
                                      Cloudinary INC. Busbillpay
 10/21/2020     1770                  Tran#6 Sandbox VR, Inc.                             1,500.00      1,500.00
                                      Wire Out
                                      201022L1B77D1C00073320202
                                      9603669;BNF SulmeyerKupetz
 10/22/2020     5369                  Trust Account;OBI Glostation                       18,667.00     18,667.00
                                      Blue Sheild CA BlueShield
                                      W01001791000 Glostation USA
 10/26/2020     8013                  INC                                                18,129.50     18,129.50
                                      Wire Out
                                      201030L1B77D1C00225120203
                                      0411209;BNF SulmeyerKupetz
                                                           Page 2 of 16
 10/30/2020    15763                  Trust Account;OBI Glostation                       18,667.00     18,667.00
            Case 1:20-bk-11435-MB              Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26                        Desc
                                                                                                                        0.00
                                                Main Document    Page 3 of 27
                                                                                                                         0.00
                                                                                                                         0.00
                                                                                                                         0.00
                                                                                                                         0.00
                                                                                                                         0.00
                                              TOTAL DISBURSEMENTS
                                                       THIS PERIOD:              65,000.00      126,050.36         $191,050.36
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                              Page 2 of 16
             Case 1:20-bk-11435-MB                 Doc 248  Filed 11/16/20 Entered 11/16/20 14:45:26
                                                        GENERAL ACCOUNT
                                                                                                       Desc
                                                    Main Document     Page 4 of 27
                                                       BANK RECONCILIATION

                            Bank statement Date:                 10/31/2020   Balance on Statement:    $54,014.61

Plus deposits in transit (a):
                                                          Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                     0.00

Less Outstanding Checks (a):
                          Check Number                    Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                     0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                 $54,014.61

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                               Page 3 of 16
         Case 1:20-bk-11435-MB    Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26
                            I. CASH RECEIPTS AND DISBURSEMENTS
                                                                                     Desc
                                    Main Document     Page 5 of 27
                                        B. (PAYROLL ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS                        100,000.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL                              25,404.48
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                           74,595.52

4. RECEIPTS DURING CURRENT PERIOD:
   (Transferred from General Account)

5. BALANCE:                                                                     74,595.52

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                          69,951.21

7. ENDING BALANCE:                                                               4,644.31

8. PAYROLL Account Number(s):                      xxxxxx5647
                                                   Silicon Valley Bank
  Depository Name & Location:                      3003 Tasman Drive
                                                   Santa Clara, CA 95054




                                                 Page 4 of 16
        Case TOTAL
             1:20-bk-11435-MB  Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26
                   DISBURSEMENTS FROM PAYROLL ACCOUNT FOR CURRENT PERIOD
                                                                                         Desc
                                 Main Document    Page 6 of 27
  Date         Check
mm/dd/yyyy     Number    Payee                           Purpose                Amount
                                     APIntego ACHTRANS 67501652 Glostation
   10/5/2020     58285               USA, Inc                                       258.46
                                     Rippling Qeadjustme 6LM2ZBMVAE50ZX7
  10/14/2020       108               Sandbox VR INC                                 112.35
                                     Rippling TAX Withdrawal
  10/14/2020        65               KNX99R2EBE6WNG0 Sandbox VR INC                9,152.30
                                     Rippling Payroll ORZLAMQAMXDK9AO
  10/14/2020       144               Sandbox VR INC                               22,661.31
                                     APIntego ACHTRANS 68079558 Glostation
  10/19/2020     67000               USA, Inc                                       295.77
                                     Rippling Tax Withdrawal
  10/28/2020       502               APJVG8LQMP3N8MP Sandbox VR INC                9,785.44
                                     Rippling Payroll 4OWOB739ZVBXVY4
  10/28/2020       443               Sandbox VR INC                               23,703.09
                                     Rippling Tax Withdrawal
  10/30/2020        38               3VYQWRP57LO9A8Q Sandbox                        331.07
                                     Rippling Tax Withdrawal
  10/30/2020        25               VR0XG1NJKMJXYNW Sandbox VR INC                 691.13
                                     Rippling Payroll BQ7DQOPLZJV4JXV Sandbox
  10/30/2020        39               VR INC                                        1,253.64
                                     Rippling Payroll 16EAG3OOPWKNLQB
  10/30/2020        45               Sandbox VR INC                                1,706.65




                                        TOTAL DISBURSEMENTS THIS PERIOD:          69,951.21




                                          Page 5 of 16
             Case 1:20-bk-11435-MB                 Doc 248  Filed 11/16/20 Entered 11/16/20 14:45:26
                                                        PAYROLL ACCOUNT
                                                                                                       Desc
                                                    Main Document     Page 7 of 27
                                                       BANK RECONCILIATION

                            Bank statement Date:                 10/31/2020   Balance on Statement:     $4,644.31

Plus deposits in transit (a):
                                                          Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                     0.00

Less Outstanding Checks (a):
                          Check Number                    Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                     0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                  $4,644.31

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                               Page 6 of 16
          Case 1:20-bk-11435-MB    Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26
                             I. CASH RECEIPTS AND DISBURSEMENTS
                                                                                      Desc
                                    Main Document      Page 8 of 27
                                        C. (TAX ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS                                   0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX                                        0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                    0

4. RECEIPTS DURING CURRENT PERIOD:
   (Transferred from General Account)

5. BALANCE:                                                                           0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                                0.00

7. ENDING BALANCE:                                                                    0.00

8. TAX Account Number(s):                        xxxxxx5651
                                                 Silicon Valley Bank
   Depository Name & Location:                   3003 Tasman Drive
                                                 Santa Clara, CA 95054




                                               Page 7 of 16
        Case 1:20-bk-11435-MB   Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26
                 TOTAL DISBURSEMENTS FROM TAX ACCOUNT FOR CURRENT PERIOD
                                                                                   Desc
                                 Main Document    Page 9 of 27
  Date       Check
mm/dd/yyyy   Number        Payee                         Purpose               Amount




                                           TOTAL DISBURSEMENTS THIS PERIOD:             0.00




                                          Page 8 of 16
             Case 1:20-bk-11435-MB                 Doc 248 TAX
                                                             Filed 11/16/20 Entered 11/16/20 14:45:26
                                                               ACCOUNT
                                                                                                        Desc
                                                   Main Document       Page 10 of 27
                                                       BANK RECONCILIATION

                            Bank statement Date:                 10/31/2020   Balance on Statement:        $0.00

Plus deposits in transit (a):
                                                          Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                      0.00

Less Outstanding Checks (a):
                          Check Number                    Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                      0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                     $0.00

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                               Page 9 of 16
           Case 1:20-bk-11435-MB               Doc   248 Filed 11/16/20 Entered 11/16/20 14:45:26
                                               I. D SUMMARY SCHEDULE OF CASH
                                                                                                                        Desc
                                               Main Document       Page 11 of 27
ENDING BALANCES FOR THE PERIOD:
                 (Provide a copy of monthly account statements for each of the below)

                                                             General Account:                   54,014.61
                                                             Payroll Account:                    4,644.31
                                                                Tax Account:                         0.00
       *Other Accounts:


         *Other Monies:
                                                   **Petty Cash (from below):                         0.00

TOTAL CASH AVAILABLE:                                                                                                         58,658.92



Petty Cash Transactions:
          Date                       Purpose                                               Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                                     0.00




* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                              Page 10 of 16
          Case 1:20-bk-11435-MB     Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26
                        II. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS
                                                                                                                     Desc
                                    Main Document     Page 12 of 27
                                       AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                   Frequency of Payments                               Post-Petition payments
   Creditor, Lessor, Etc.                (Mo/Qtr)              Amount of Payment        not made (Number)          Total Due




                                                                                               TOTAL DUE:                      0.00



                                                         III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                                             Gross Sales Subject to Sales Tax:
                                                                                           Total Wages Paid:

                                                               Total Post-Petition                               Date Delinquent
                                                                Amounts Owing           Amount Delinquent         Amount Due
                                Federal Withholding
                                State Withholding
                                FICA- Employer's Share
                                FICA- Employee's Share
                                Federal Unemployment
                                Sales and Use
                                Real Property
                       Other:
                                                   TOTAL:                       0.00                    0.00




                                                             Page 11 of 16
           Case 1:20-bk-11435-MB    Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26
                            IV. AGING OF ACCOUNTS PAYABLE AND RECEIVABLE
                                                                                                                    Desc
                                     Main Document    Page 13 of 27
                                                                    *Accounts Payable               Accounts Receivable
                                                                      Post-Petition          Pre-Petition         Post-Petition
                                                  30 days or less                647.50
                                                    31 - 60 days
                                                    61 - 90 days
                                                   91 - 120 days
                                                  Over 120 days
                                                        TOTAL:                  647.50                  0.00                  0.00

                                                  V. INSURANCE COVERAGE
                                                                                          Policy Expiration      Premium Paid
                                              Name of Carrier       Amount of Coverage          Date             Through (Date)
                        General Liability Alive Risk                        2000000.00             5/25/2021 **10/31/2020
                   Worker's Compensation AmTrust                            1000000.00              5/1/2021 ***pay as you go
                                Casualty
                                 Vehicle
             Others:
                                      VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                   (TOTAL PAYMENTS)
  Quarterly Period                                                                                             Quarterly Fees Still
   Ending (Date)      Total Disbursements      Quarterly Fees           Date Paid           Amount Paid              Owing
        30-Sep-2020        ****15,175.82                 650.00             19-Oct-2020               650.00                  0.00
        30-Sep-2020       *****332686.75               5,525.00             19-Oct-2020             5,525.00                  0.00
                                                                                                                              0.00
                                                                                                                              0.00
                                                                                                                              0.00
                                                                                                                              0.00
                                                       6,175.00                                     6,175.00                  0.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by
the court. Post-Petition Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain
unpaid as of the close of the period report
**premium paid monthly from Core or USA account
***paid every payroll pay period
****quarterly fee for Sandbox VR Mission Valley, LLC for 3rd quarter 2020
*****quarterly fees for :
        Debtor               Quarter Total         Fee
 Glostation USA                   $205,311.48         $1,625.00
 Glostation Core                         $0.00          $325.00
 Sandbox Austin                          $0.00          $325.00
 Sandbox Cerritos                        $0.00          $325.00
 Sandbox Colony                          $0.00          $325.00
 Sandbox Pop-Up                    $21,150.99           $650.00
 Sandbox Oakbrook                 $103,319.06           $975.00
 Sandbox Ridge Hill                      $0.00          $325.00
 Sandbox San Mateo                  $2,425.21           $325.00
 Sandbox Topanga                       $480.01          $325.00




                                                            Page 12 of 16
           Case 1:20-bk-11435-MB    Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26
                             VII SCHEDULE OF COMPENSATION PAID TO INSIDERS
                                                                                                                  Desc
                                     Main Document    Page 14 of 27
                                           Date of Order Authorizing                                         Gross Compensation
            Name of Insider                      Compensation              *Authorized Gross Compensation   Paid During the Month




                                    VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                           Date of Order Authorizing                                        Amount Paid During the
            Name of Insider                      Compensation                         Description                  Month




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)




                                                              Page 13 of 16
               Case 1:20-bk-11435-MB      Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26
                              IX. PROFIT AND LOSS STATEMENT
                                                                                                                      Desc
                                          Main Document     Page 15 of 27
                                         (ACCRUAL BASIS ONLY)
                                                                            Current Month           Cumulative Post-Petition
Sales/Revenue:                                                                31-Oct-20
    Gross Sales/Revenue
    Less: Returns/Discounts
                                                    Net Sales/Revenue                        0.00                        0.00
Cost of Goods Sold:
   Beginning Inventory at cost
   Purchases
   Less: Ending Inventory at cost
                                          Cost of Goods Sold (COGS)                          0.00                        0.00
Gross Profit                                                                                 0.00                        0.00

   Other Operating Income (Itemize)
Operating Expenses:
   Payroll - Insiders
   Payroll - Other Employees                                                          57,934.38                     57,934.38
   Payroll Taxes                                                                      22,850.18                     22,850.18
   Tax (Refund)                                                                                                          0.00
   Depreciation and Amortization                                                                                         0.00
   Rent Expense - Real Property                                                                                          0.00
   Lease Expense - Personal Property                                                                                     0.00
   Health/benefits Insurance                                                          10,034.01                     10,034.01
   Real Property Taxes                                                                                                   0.00
   Telephone and Utilities                                                             1,643.77                      1,643.77
   Research and Development                                                              141.94                        141.94
   Travel and Entertainment (Itemize)                                                                                    0.00
   Contractors/consulting                                                           258,809.22                     258,809.22
   Non-Captal (expensed) equipment                                                    2,185.00                       2,185.00
   Office Supplies                                                                        6.00                           6.00
   T&D                                                                                5,939.82                       5,939.82
   Dues and Subscriptions                                                               817.00                         817.00
   Software Expense                                                                   6,961.20                       6,961.20
   Courier and Freight                                                                3,830.33                       3,830.33
                                             Total Operating Expenses               371,152.85                     371,152.85

                                      Net Gain/(Loss) from Operations               (371,152.85)                  (371,152.85)
Non-Operating Income:
   Interest Income
   Net Gain on Sale of Assets (Itemize)
   Unrealized FX gain (loss)                                                                14.15                       14.15
                                          Total Non-Operating income                        14.15                       14.15
Non-Operating Expenses:
   Interest Expense                                                                                                      0.00
   Legal and Professional (Itemize)                                                                                      0.00
   Other (Itemize)                                                                                                       0.00
                                        Total Non-Operating Expenses                       0.00                          0.00
NET INCOME/(LOSS)                                                                   (371,138.70)                  (371,138.70)
(Attach exhibit listing all itemizations required above)




                                                                Page 14 of 16
            Case 1:20-bk-11435-MB             Doc 248   Filed 11/16/20 Entered 11/16/20 14:45:26
                                                   X. BALANCE SHEET
                                                                                                        Desc
                                              Main Document       Page 16 of 27
                                                    (ACCRUAL BASIS ONLY)

ASSETS                                                                     Current Month End
  Current Assets:
  Unrestricted Cash                                                                    58,658.92
  Restricted Cash
  Accounts Receivable
  Inventory                                                                           475,150.00
  Notes Receivable
  Prepaid Expenses                                                                     10,000.00
  Intercompany AR                                                                  10,477,669.68
                                                    Total Current Assets                            11,021,478.60

Property, Plant, and Equipment                                                         87,373.07
Accumulated Depreciation/Depletion                                                     (1,285.65)
                                 Net Property, Plant, and Equipment                                    86,087.42

Other Assets (Net of Amortization):
   Due from Insiders
   Deposits                                                                             2,792.50
                                                     Total Other Assets                                  2,792.50

TOTAL ASSETS                                                                                        11,110,358.52

LIABILITIES
Post-petition Liabilities:
   Accounts Payable                                                                      647.50
   Taxes Payable
   Notes Payable - ATEL Debt                                                        1,464,850.45
   Professional fees
   Secured Debt
   Company Credit Card (intercompany AP)                                              (26,496.32)
   Payroll Accrual                                                                     16,744.30
   Intercompany AP                                                                 17,949,713.78
                                         Total Post-petition Liabilities                            19,405,459.71

Pre-petition Liabilities:
   Secured Liabilities
   Priority Liabilities
   Unsecured Liabilities
   Accounts Payable                                                                   257,745.42
   Other (Itemize)
                                          Total Pre-petition Liabilities                              257,745.42

TOTAL LIABILITIES                                                                                   19,663,205.13

EQUITY:
  Pre-petition Owners’ Equity - retained earnings                                  (5,613,185.17)
  Post-petition Profit/(Loss)                                                      (2,938,236.98)
  Direct Charges to Equity
TOTAL EQUITY                                                                                        (8,551,422.15)

TOTAL LIABILITIES & EQUITY                                                                          11,111,782.98




                                                               Page 15 of 16
          Case 1:20-bk-11435-MB               Doc 248XI. Filed 11/16/20 Entered 11/16/20 14:45:26
                                                          QUESTIONNAIRE
                                                                                                                           Desc
                                              Main Document        Page 17 of 27

                                                                                                                             No   Yes
1.   Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as have been authorized by
     the court? If "Yes", explain below:                                                                                     X


                                                                                                                             No   Yes
2.   Has the debtor-in-possession during this reporting period provided compensation or remuneration to any officers,
     directors, principals, or other insiders without appropriate authorization? If "Yes", explain below:                    X



3.   State what progress was made during the reporting period toward filing a plan of reorganization
     The Debtors filed their original disclosure statement and plan of reorganization on September 15, 2020, and filed a
     first amended disclosure statement and first amended plan of reorganization on October 14, 2020. The hearing on
     confirmation of the plan is set for November 24, 2020.

4.   Describe potential future developments which may have a significant impact on the case:

5.   Attach copies of all Orders granting relief from the automatic stay that were entered during the reporting period.

                                                                                                                             No   Yes
6.   Did you receive any exempt income this month, which is not set forth in the operating report? If "Yes", please set
     forth the amounts and sources of the income below.                                                                      X




I,   Steven Zhao
     declare under penalty of perjury that I have fully read and understood the foregoing debtor-in-possession operating
     report and that the information contained herein is true and complete to the best of my knowledge.

Dated: November 13, 2020                                       _______________________________
                                                               Steven Zhao, President and CEO
         Case 1:20-bk-11435-MB             Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26                     Desc
                                           Main Document     Page 18 of 27
                                                                      October 2020
                                                                      Reporting Activity 10/01 - 10/31             Page 1 of 4



       ADDRESS SERVICE REQUESTED                                           Managing Your Accounts
                                                                               Phone:                (408) 654-4636
   >002033 5265999 0001 092196 1OZ
       GLOSTATION USA, INC.                                                    Toll-Free:            (800) 774-7390
       DEBTOR-IN-POSSESSION
       4695 CHABOT DR, 200                                                     Email:                clientservice@svb.com
       PLEASANTON CA 94588
                                                                               Online:               www.svb.com




 Summary of Accounts
                           Account Type                                              Account Number         Ending Balance
                           Analysis Checking                                             XXXXXX5632                $54,014.61
                           Total Balance                                                                           $54,014.61



Analysis Checking - XXXXXX5632
Account Summary
Date           Description
10/01/2020     Beginning Balance                        $105,063.41
10/31/2020     Ending Balance                            $54,014.61
               Total debits this period                 $191,050.36
               Total credits this period                $140,001.56
               Service Charge                                 $0.00

Account Activity
 Transaction Date      Description                                        Debits               Credits             Balance
 10/01/2020            Beginning Balance                                                                      $105,063.41
 10/01/2020            WIRE OUT 201001L1B77D1C002128                  -$18,667.00                $0.00         $86,396.41
                       202027509384;BNF SULMEYERKUPET




                                                                                                                                 02033 5265999 003268 006535 0001/0002
                       Z TRUST ACCOUNT;OBI GLOSTATION
 10/02/2020            BOOK TRANSFER CREDIT                                 $0.00           $50,000.00        $136,396.41
                       FROM ACCOUNT              9840
 10/06/2020            BOOK TRANSFER DEBIT                            -$50,000.00                $0.00         $86,396.41
                       TO ACCOUNT              7546
 10/06/2020            BOOK TRANSFER DEBIT                            -$10,000.00                $0.00         $76,396.41
                       TO ACCOUNT              7778
 10/06/2020            BOOK TRANSFER DEBIT                             -$5,000.00                $0.00         $71,396.41
                       TO ACCOUNT              5670




         b28e198f-9f4c-4046-b940-4bf7d5010e79
           Case 1:20-bk-11435-MB       Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26 Desc
                           CHECKS OUTSTANDING
                                        Main Document    Page 19 of 27   CHECKBOOK RECONCILIATION
DATE              AMOUNT                DATE              AMOUNT                DATE               AMOUNT
OR #                                    OR #                                    OR #

                                                                                                                   ENTER
                                                                                                                   BALANCE THIS                $
                                                                                                                   STATEMENT

                                                                                                                   ADD

                                                                                                                   RECENT DEPOSITS
                                                                                                                   (NOT CREDITED ON
                                                                                                                   THIS STATEMENT)

                                                                                                                                               $




                                                                                                                   SUBTOTAL                    $


                                                                                                                   SUBTRACT TOTAL
                                                                                                                   ITEMS OUTSTANDING           $

BALANCE should agree with your checkbook balance after deducting charges and adding credits not shown in your
checkbook but included on this statement as follows:                                                               BALANCE                     $
Interest-ADD Overdraft-DEDUCT Automatic Payment-DEDUCT Automatic Advance-ADD Service Charge-DEDUCT


PLEASE REPORT ANY ERRORS OR OMISSIONS PROMPTLY TO US. ERRORS OR OMISSIONS THAT ARE REPORTED WITHIN
THE FIRST 30 DAYS FROM THE DATE OF THE LAST STATEMENT CYCLE ARE USUALLY RESOLVED MUCH MORE QUICKLY
THAN DATED REQUESTS. As a fraud prevention measure, you need to review your statements and report unauthorized use or errors
to us, as explained in more detail below.

If your checkbook and statement do not balance have you:

            Accounted for                        Verified additions and sub-                       Compared canceled                  Compared deposit amounts on
            bank charges?                        tractions in your checkbook?                      checks to check stub?              statement to your checkbook?

Any charges for imprinted checks include state sales tax computed at the current rate, when applicable. You can call (800) 774-7390 to
request an item or substitute check, or a legible copy. We will without charge provide at least two items (or substitute checks or legible
copies) upon request, with respect to each statement.
___________________________________________________________________________________________________________
                     IN CASE OF ERRORS OR QUESTIONS CONCERNING YOUR ELECTRONIC TRANSFERS
                                                       (For Consumer Clients)
Telephone Silicon Valley Bank at (800) 774-7390 or write us at: Silicon Valley Bank, Attn: Client Services, 3003 Tasman Drive, Santa
Clara, CA 95054, as soon as you can, if you think your statement or your receipt is wrong or if you need more information about a
transfer on the statement or receipt. We must hear from you no later than 60 days after we sent you the FIRST statement on which the
error or problem appeared.

       •    Tell us your name and account number (if any).
       •    Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe this is an error or
            why you need more information.
       •    Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do this, we will credit
your account for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our
investigation.

For questions about preauthorized transfers, please contact us at (800) 774-7390.
________________________________________________________________________________________________________
                                 IN CASE OF UNAUTHORIZED USE OF YOUR CHECKS OR ACCOUNTS
You agree to review your statement and to report unauthorized use (checks or other charges that are forged, altered or other
unauthorized use) or error immediately. Your deposit agreement sets specific times within which you must report unauthorized use or
errors to us. In summary (and subject to special rules that may apply to consumers), if you fail to report unauthorized use or errors to
us within 30 days after your statement is available, you may be liable for subsequent unauthorized use by the same wrongdoer. If you
fail to report within 60 days, you may also be precluded from asserting the unauthorized use or other error against us. Your statement
is deemed “available” when made available in paper or electronic form. Your deposit agreement or Related Agreements may set
shorter reporting requirements, such as for ACH services.
___________________________________________________________________________________________________________
                                                 FAIR CREDIT REPORTING ACT
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
may be reflected in your credit report.
___________________________________________________________________________________________________________
©2020 SVB Financial Group. All rights reserved. Silicon Valley Bank is a member of the FDIC and the Federal Reserve System. Silicon Valley Bank is
the California bank subsidiary of SVB Financial Group (Nasdaq: SIVB). SVB, SVB FINANCIAL GROUP, SILICON VALLEY BANK, MAKE NEXT
HAPPEN NOW and the chevron device are trademarks of SVB Financial Group, used under license. Rev. 04/06/2020



           b28e198f-9f4c-4046-b940-4bf7d5010e79
       Case 1:20-bk-11435-MB           Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26                Desc
                                       Main Document     Page 20 of 27
                                                                   October 2020
                                                                   Reporting Activity 10/01 - 10/31      Page 3 of 4




Analysis Checking - XXXXXX5632                       (continued)


Account Activity (continued)

 Transaction Date   Description                                        Debits               Credits      Balance
 10/08/2020         WIRE OUT 201008L1B77D1C000729                  -$18,667.00                $0.00    $52,729.41
                    202028203411;BNF SULMEYERKUPET
                    Z TRUST ACCOUNT;OBI GLOSTATION
 10/13/2020         RIPPLING GSUITE_RES                             -$1,116.00                $0.00    $51,613.41
                    0MEGKKV3W49PK80
                    GLOSTATION USA, INC
 10/13/2020         RIPPLING BILL                                   -$1,147.20                $0.00    $50,466.21
                    PEBRJVXKXOKJVBD
                    GLOSTATION USA, INC
 10/14/2020         KAISER GROUP DUE TELEPHONE                       -$881.46                 $0.00    $49,584.75
                    043000099632796
                    1400310000033694290846
 10/15/2020         Guideline Retire AMTS:95,61                          $0.00                $0.61    $49,585.36
                    ST-S5E1U7P4Y9L4
                    GLOSTATION USA INC
 10/15/2020         Guideline Retire AMTS:95,61                          $0.00                $0.95    $49,586.31
                    ST-Q7F9D6D9F8V6
                    GLOSTATION USA INC
 10/15/2020         WIRE OUT 201015L1B77D1C001587                  -$18,667.00                $0.00    $30,919.31
                    202028907775;BNF SULMEYERKUPET
                    Z TRUST ACCOUNT;OBI GLOSTATION
 10/16/2020         SSBTRUSTOPS P/R Contr                           -$1,030.78                $0.00    $29,888.53
                    GLOSTATION USA I
 10/19/2020         QUARTERLY FEE PAYMENT                            -$650.00                 $0.00    $29,238.53
                    0000



                                                                                                                       02033 5265999 003269 006537 0002/0002
                    GLOSTATION USA INC.
 10/19/2020         QUARTERLY FEE PAYMENT                           -$5,525.00                $0.00    $23,713.53
                    0000
                    GLOSTATION USA INC.
 10/20/2020         SSBTRUSTOPS P/R Contr                           -$1,233.86                $0.00    $22,479.67
                    GLOSTATION USA I
 10/21/2020         BOOK TRANSFER CREDIT                                 $0.00          $90,000.00    $112,479.67
                    FROM ACCOUNT 3303052977
 10/21/2020         Guideline Retire AMTS:95,61                         -$1.56                $0.00   $112,478.11
                    ST-B2K5Y3S3V0S2
                    GLOSTATION USA INC




       b28e198f-9f4c-4046-b940-4bf7d5010e79
       Case 1:20-bk-11435-MB           Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26                Desc
                                       Main Document     Page 21 of 27
                                                                   October 2020
                                                                   Reporting Activity 10/01 - 10/31      Page 4 of 4




Analysis Checking - XXXXXX5632                       (continued)


Account Activity (continued)

 Transaction Date   Description                                        Debits               Credits      Balance
 10/21/2020         CLOUDINARY INC. BUSBILLPAY                      -$1,500.00                $0.00   $110,978.11
                    TRAN#5
                    Sandbox VR, Inc.
 10/21/2020         CLOUDINARY INC. BUSBILLPAY                      -$1,500.00                $0.00   $109,478.11
                    TRAN#6
                    Sandbox VR, Inc.
 10/22/2020         WIRE OUT 201022L1B77D1C000733                  -$18,667.00                $0.00    $90,811.11
                    202029603669;BNF SULMEYERKUPET
                    Z TRUST ACCOUNT;OBI GLOSTATION
 10/26/2020         BLUE SHIELD CA BlueShield                      -$18,129.50                $0.00    $72,681.61
                    W01001791000
                    GLOSTATION USA INC
 10/30/2020         WIRE OUT 201030L1B77D1C002251                  -$18,667.00                $0.00    $54,014.61
                    202030411209;BNF SULMEYERKUPET
                    Z TRUST ACCOUNT;OBI GLOSTATION
 10/31/2020         Ending Balance                                                                     $54,014.61




       b28e198f-9f4c-4046-b940-4bf7d5010e79
         Case 1:20-bk-11435-MB               Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26                    Desc
                                             Main Document     Page 22 of 27
                                                                       October 2020
                                                                       Reporting Activity 10/01 - 10/31             Page 1 of 4



       ADDRESS SERVICE REQUESTED                                            Managing Your Accounts
                                                                                Phone:                (408) 654-4636
   >002032 5265999 0001 092196 1OZ
       GLOSTATION USA, INC.                                                     Toll-Free:            (800) 774-7390
       DEBTOR-IN-POSSESSION PAYROLL
       4695 CHABOT DR, 200                                                      Email:                clientservice@svb.com
       PLEASANTON CA 94588
                                                                                Online:               www.svb.com




 Summary of Accounts
                           Account Type                                               Account Number         Ending Balance
                           Analysis Checking                                              XXXXXX5647                   $4,644.31
                           Total Balance                                                                               $4,644.31



Analysis Checking - XXXXXX5647
Account Summary
Date           Description
10/01/2020     Beginning Balance                          $74,595.52
10/31/2020     Ending Balance                              $4,644.31
               Total debits this period                   $69,951.21
               Total credits this period                      $0.00
               Service Charge                                 $0.00

Account Activity
 Transaction Date      Description                                         Debits               Credits             Balance
 10/01/2020            Beginning Balance                                                                        $74,595.52
 10/05/2020            APIntego ACHTRANS                                 -$258.46                 $0.00         $74,337.06
                       67501652




                                                                                                                                   02032 5265999 003266 006531 0001/0002
                       Glostation USA, Inc
 10/14/2020            RIPPLING QEADJUSTME                               -$112.35                 $0.00         $74,224.71
                       6LM2ZBMVAE50ZX7
                       SANDBOX VR INC
 10/14/2020            RIPPLING TAXWITHDRA                              -$9,152.30                $0.00         $65,072.41
                       KNX99R2EBE6WNG0
                       SANDBOX VR INC
 10/14/2020            RIPPLING PAYROLL                                -$22,661.31                $0.00         $42,411.10
                       ORZLAMQAMXDK9AO
                       SANDBOX VR INC




         29461bae-4ab8-4dad-8f41-605efe4338e2
           Case 1:20-bk-11435-MB       Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26 Desc
                           CHECKS OUTSTANDING
                                        Main Document    Page 23 of 27   CHECKBOOK RECONCILIATION
DATE              AMOUNT                DATE              AMOUNT                DATE               AMOUNT
OR #                                    OR #                                    OR #

                                                                                                                   ENTER
                                                                                                                   BALANCE THIS                $
                                                                                                                   STATEMENT

                                                                                                                   ADD

                                                                                                                   RECENT DEPOSITS
                                                                                                                   (NOT CREDITED ON
                                                                                                                   THIS STATEMENT)

                                                                                                                                               $




                                                                                                                   SUBTOTAL                    $


                                                                                                                   SUBTRACT TOTAL
                                                                                                                   ITEMS OUTSTANDING           $

BALANCE should agree with your checkbook balance after deducting charges and adding credits not shown in your
checkbook but included on this statement as follows:                                                               BALANCE                     $
Interest-ADD Overdraft-DEDUCT Automatic Payment-DEDUCT Automatic Advance-ADD Service Charge-DEDUCT


PLEASE REPORT ANY ERRORS OR OMISSIONS PROMPTLY TO US. ERRORS OR OMISSIONS THAT ARE REPORTED WITHIN
THE FIRST 30 DAYS FROM THE DATE OF THE LAST STATEMENT CYCLE ARE USUALLY RESOLVED MUCH MORE QUICKLY
THAN DATED REQUESTS. As a fraud prevention measure, you need to review your statements and report unauthorized use or errors
to us, as explained in more detail below.

If your checkbook and statement do not balance have you:

            Accounted for                        Verified additions and sub-                       Compared canceled                  Compared deposit amounts on
            bank charges?                        tractions in your checkbook?                      checks to check stub?              statement to your checkbook?

Any charges for imprinted checks include state sales tax computed at the current rate, when applicable. You can call (800) 774-7390 to
request an item or substitute check, or a legible copy. We will without charge provide at least two items (or substitute checks or legible
copies) upon request, with respect to each statement.
___________________________________________________________________________________________________________
                     IN CASE OF ERRORS OR QUESTIONS CONCERNING YOUR ELECTRONIC TRANSFERS
                                                       (For Consumer Clients)
Telephone Silicon Valley Bank at (800) 774-7390 or write us at: Silicon Valley Bank, Attn: Client Services, 3003 Tasman Drive, Santa
Clara, CA 95054, as soon as you can, if you think your statement or your receipt is wrong or if you need more information about a
transfer on the statement or receipt. We must hear from you no later than 60 days after we sent you the FIRST statement on which the
error or problem appeared.

       •    Tell us your name and account number (if any).
       •    Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe this is an error or
            why you need more information.
       •    Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do this, we will credit
your account for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our
investigation.

For questions about preauthorized transfers, please contact us at (800) 774-7390.
________________________________________________________________________________________________________
                                 IN CASE OF UNAUTHORIZED USE OF YOUR CHECKS OR ACCOUNTS
You agree to review your statement and to report unauthorized use (checks or other charges that are forged, altered or other
unauthorized use) or error immediately. Your deposit agreement sets specific times within which you must report unauthorized use or
errors to us. In summary (and subject to special rules that may apply to consumers), if you fail to report unauthorized use or errors to
us within 30 days after your statement is available, you may be liable for subsequent unauthorized use by the same wrongdoer. If you
fail to report within 60 days, you may also be precluded from asserting the unauthorized use or other error against us. Your statement
is deemed “available” when made available in paper or electronic form. Your deposit agreement or Related Agreements may set
shorter reporting requirements, such as for ACH services.
___________________________________________________________________________________________________________
                                                 FAIR CREDIT REPORTING ACT
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
may be reflected in your credit report.
___________________________________________________________________________________________________________
©2020 SVB Financial Group. All rights reserved. Silicon Valley Bank is a member of the FDIC and the Federal Reserve System. Silicon Valley Bank is
the California bank subsidiary of SVB Financial Group (Nasdaq: SIVB). SVB, SVB FINANCIAL GROUP, SILICON VALLEY BANK, MAKE NEXT
HAPPEN NOW and the chevron device are trademarks of SVB Financial Group, used under license. Rev. 04/06/2020



           29461bae-4ab8-4dad-8f41-605efe4338e2
       Case 1:20-bk-11435-MB              Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26               Desc
                                          Main Document     Page 24 of 27
                                                                      October 2020
                                                                      Reporting Activity 10/01 - 10/31     Page 3 of 4




Analysis Checking - XXXXXX5647                          (continued)


Account Activity (continued)

 Transaction Date   Description                                           Debits               Credits     Balance
 10/19/2020         APIntego ACHTRANS                                   -$295.77                 $0.00   $42,115.33
                    68079558
                    Glostation USA, Inc
 10/28/2020         RIPPLING TAXWITHDRA                                -$9,785.44                $0.00   $32,329.89
                    APJVG8LQMP3N8MP
                    SANDBOX VR INC
 10/28/2020         RIPPLING PAYROLL                                  -$23,703.09                $0.00    $8,626.80
                    4OWOB739ZVBXVY4
                    SANDBOX VR INC
 10/30/2020         RIPPLING TAXWITHDRA                                 -$331.07                 $0.00    $8,295.73
                    3VYQWRP57LO9A8Q
                    SANDBOX VR INC
 10/30/2020         RIPPLING TAXWITHDRA                                 -$691.13                 $0.00    $7,604.60
                    VR0XG1NJKMJXYNW
                    SANDBOX VR INC
 10/30/2020         RIPPLING PAYROLL                                   -$1,253.64                $0.00    $6,350.96
                    BQ7DQOPLZJV4JXV
                    SANDBOX VR INC
 10/30/2020         RIPPLING PAYROLL                                   -$1,706.65                $0.00    $4,644.31
                    16EAG3OOPWKNLQB
                    SANDBOX VR INC
 10/31/2020         Ending Balance                                                                        $4,644.31




                                                                                                                         02032 5265999 003267 006533 0002/0002




       29461bae-4ab8-4dad-8f41-605efe4338e2
Case 1:20-bk-11435-MB          Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26          Desc
                               Main Document     Page 25 of 27
                                                      October 2020
                                                      Reporting Activity 10/01 - 10/31    Page 4 of 4




                         THIS PAGE LEFT INTENTIONALLY BLANK




29461bae-4ab8-4dad-8f41-605efe4338e2
         Case 1:20-bk-11435-MB               Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26                  Desc
                                             Main Document     Page 26 of 27
                                                                     October 2020
                                                                     Reporting Activity 10/01 - 10/31             Page 1 of 2



       ADDRESS SERVICE REQUESTED                                          Managing Your Accounts
                                                                              Phone:                (408) 654-4636
   >050627 5265999 0001 092196 1OZ
       GLOSTATION USA, INC.                                                   Toll-Free:            (800) 774-7390
       DEBTOR-IN-POSSESSION TAX
       4695 CHABOT DR, 200                                                    Email:                clientservice@svb.com
       PLEASANTON CA 94588
                                                                              Online:               www.svb.com




 Summary of Accounts
                           Account Type                                             Account Number         Ending Balance
                           Analysis Checking                                            XXXXXX5651                     $0.00
                           Total Balance                                                                               $0.00



Analysis Checking - XXXXXX5651
Account Summary
Date           Description
10/01/2020     Beginning Balance                             $0.00
10/31/2020     Ending Balance                                $0.00
               Total debits this period                      $0.00
               Total credits this period                     $0.00
               Service Charge                                $0.00

Account Activity
 Transaction Date      Description                                       Debits               Credits             Balance
 10/01/2020            Beginning Balance                                                                             $0.00
                       No activity this statement period
 10/31/2020            Ending Balance                                                                                $0.00




                                                                                                                                50627 5265999 119738 239475 0001/0001




         fe39cd01-76c3-480d-82a2-b3f09dad4af7
           Case 1:20-bk-11435-MB       Doc 248 Filed 11/16/20 Entered 11/16/20 14:45:26 Desc
                           CHECKS OUTSTANDING
                                        Main Document    Page 27 of 27   CHECKBOOK RECONCILIATION
DATE              AMOUNT                DATE              AMOUNT                DATE               AMOUNT
OR #                                    OR #                                    OR #

                                                                                                                   ENTER
                                                                                                                   BALANCE THIS                $
                                                                                                                   STATEMENT

                                                                                                                   ADD

                                                                                                                   RECENT DEPOSITS
                                                                                                                   (NOT CREDITED ON
                                                                                                                   THIS STATEMENT)

                                                                                                                                               $




                                                                                                                   SUBTOTAL                    $


                                                                                                                   SUBTRACT TOTAL
                                                                                                                   ITEMS OUTSTANDING           $

BALANCE should agree with your checkbook balance after deducting charges and adding credits not shown in your
checkbook but included on this statement as follows:                                                               BALANCE                     $
Interest-ADD Overdraft-DEDUCT Automatic Payment-DEDUCT Automatic Advance-ADD Service Charge-DEDUCT


PLEASE REPORT ANY ERRORS OR OMISSIONS PROMPTLY TO US. ERRORS OR OMISSIONS THAT ARE REPORTED WITHIN
THE FIRST 30 DAYS FROM THE DATE OF THE LAST STATEMENT CYCLE ARE USUALLY RESOLVED MUCH MORE QUICKLY
THAN DATED REQUESTS. As a fraud prevention measure, you need to review your statements and report unauthorized use or errors
to us, as explained in more detail below.

If your checkbook and statement do not balance have you:

            Accounted for                        Verified additions and sub-                       Compared canceled                  Compared deposit amounts on
            bank charges?                        tractions in your checkbook?                      checks to check stub?              statement to your checkbook?

Any charges for imprinted checks include state sales tax computed at the current rate, when applicable. You can call (800) 774-7390 to
request an item or substitute check, or a legible copy. We will without charge provide at least two items (or substitute checks or legible
copies) upon request, with respect to each statement.
___________________________________________________________________________________________________________
                     IN CASE OF ERRORS OR QUESTIONS CONCERNING YOUR ELECTRONIC TRANSFERS
                                                       (For Consumer Clients)
Telephone Silicon Valley Bank at (800) 774-7390 or write us at: Silicon Valley Bank, Attn: Client Services, 3003 Tasman Drive, Santa
Clara, CA 95054, as soon as you can, if you think your statement or your receipt is wrong or if you need more information about a
transfer on the statement or receipt. We must hear from you no later than 60 days after we sent you the FIRST statement on which the
error or problem appeared.

       •    Tell us your name and account number (if any).
       •    Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe this is an error or
            why you need more information.
       •    Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do this, we will credit
your account for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our
investigation.

For questions about preauthorized transfers, please contact us at (800) 774-7390.
________________________________________________________________________________________________________
                                 IN CASE OF UNAUTHORIZED USE OF YOUR CHECKS OR ACCOUNTS
You agree to review your statement and to report unauthorized use (checks or other charges that are forged, altered or other
unauthorized use) or error immediately. Your deposit agreement sets specific times within which you must report unauthorized use or
errors to us. In summary (and subject to special rules that may apply to consumers), if you fail to report unauthorized use or errors to
us within 30 days after your statement is available, you may be liable for subsequent unauthorized use by the same wrongdoer. If you
fail to report within 60 days, you may also be precluded from asserting the unauthorized use or other error against us. Your statement
is deemed “available” when made available in paper or electronic form. Your deposit agreement or Related Agreements may set
shorter reporting requirements, such as for ACH services.
___________________________________________________________________________________________________________
                                                 FAIR CREDIT REPORTING ACT
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
may be reflected in your credit report.
___________________________________________________________________________________________________________
©2020 SVB Financial Group. All rights reserved. Silicon Valley Bank is a member of the FDIC and the Federal Reserve System. Silicon Valley Bank is
the California bank subsidiary of SVB Financial Group (Nasdaq: SIVB). SVB, SVB FINANCIAL GROUP, SILICON VALLEY BANK, MAKE NEXT
HAPPEN NOW and the chevron device are trademarks of SVB Financial Group, used under license. Rev. 04/06/2020



           fe39cd01-76c3-480d-82a2-b3f09dad4af7
